  8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 1 of 7 - Page ID # 854




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

HENDERSON STATE BANK,

                        Plaintiff,                                         8:20CV47

         vs.
                                                                            ORDER
MONTE LOWDERMAN, and LOWDERMAN
AUCTION OPTIONS, INC.,

                        Defendants.


        This matter is before the Court on Defendants Monte Lowderman (“Lowderman”) and
Lowderman Auction Options, Inc.’s (“LAO”) (collectively, “Defendants”) Motion for Leave to
File Third-Party Complaint (Filing No. 45). For the reasons explained below, the motion will be
granted, in part.

                                          BACKGROUND

        On January 29, 2020, Plaintiff filed suit alleging (1) violation of its rights under the Food
Security Act of 1985, 7 U.S.C. § 1631; (2) negligent disregard of its security interest in certain
cattle; and (3) violation of its rights as a holder in due course. (Filing No. 1.) Defendants moved
to dismiss the action for lack of personal jurisdiction, improper venue, and failure to state a claim
upon which relief could be granted or, alternatively, to transfer this case to the United States
District Court for the District of Illinois. On May 18, 2020, Defendants’ motions were denied, and
Plaintiff was given leave to file an amended complaint to correct an erroneous statutory reference
in the Complaint. Plaintiff filed its Amended Complaint on May 19, 2020. (Filing No. 29.)

        On July 20, 2020, the parties submitted a joint Rule 26(f) report which indicated that
Defendants’ anticipated filing a third-party complaint. In the Rule 26 report, the parties stated:

        [Defendants] do anticipate a need to amend pleadings or add parties. Beyond this
        contemplated filing, motions to amend pleadings or add parties will be filed by the
        current parties on or before September 14, 2020, unless agreed to by the parties or with
        leave of court following appropriate motion. Although [Plaintiff] does not hereby admit
        the merits of any Third-Party Complaint (“TPC”), [Plaintiff] before Rule 26f Report
  8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 2 of 7 - Page ID # 855




       drafts were being circulated had consented to allowing [Defendants] to filing a Third-
       Party Complaint if done by July 6, 2020. The July 6 date was not indicated as
       [Plaintiff’s] proposal for a Rule 26f deadline on TPCs but rather a date with respect to
       which [Plaintiff] clearly was agreeable to the filing of a TPC. Although additional
       negotiations occurred, the parties do not attempt to summarize them but merely to
       indicate they now propose September 14, 2020, as the deadline and that, as before, such
       agreement by Plaintiff does not indicate an admission as to the merits of any TPC.

       Deadlines for amendment of the new pleadings will be subject to additional conference
       which include any additional parties. But [Plaintiff] reserves any right to seek
       procedures and deadlines that do not in [Plaintiff’s] view deviate from goals of speedy
       and inexpensive resolution of [Plaintiff’s] Complaint. See also the first full paragraph
       of this Report about the impact if any of a Third-Party Complaint on progression of
       [Plaintiff’s] case in chief.

(Filing No. 39.) The first paragraph of the Rule 26(f) report provided:

       The parties discussed the case and jointly make the following report: Counsel for
       Defendants . . . believes that additional deadline discussion and, perhaps, a
       supplemental Rule 26(f) report is appropriate. As noted in section VI.B. below,
       [Defendants] intend to file a Third-Party Complaint joining additional parties to this
       matter. Once those parties are joined, they will need input on the progression of this
       matter. Nonetheless, some of this rule 26(f) report will be unaffected by the filing.
       [Plaintiff] believes that any such Third-Party Complaint needs to be proposed or filed
       promptly to reduce prejudice to [Plaintiff] delays association with third party pleading
       may cause. [Plaintiff] also believes a Third-Party Complaint should not slow resolution
       of the case in chief ([Plaintiff’s] claims against [Defendants]) because such Third-Party
       Complaint appears at core to be one for indemnification or contribution and, in any
       event, damages of [Defendant] would not exist and/or be liquidated until [Plaintiff’s]
       Complaint is resolved. [Defendants] disagree with the preceding sentence.

(Filing No. 39.)

       Based on the information contained in the Rule 26(f) report, a progression order was
entered setting September 14, 2020 as the deadline for moving to amend pleadings and/or add
parties. (Filing No. 40.) Defendants’ Motion for Leave to File Third-Party Complaint (Filing No.
45) was filed on September 14, 2020.

                                           DISCUSSION

       Defendants request leave to file a third-party complaint to assert claims for contribution,
indemnity, unjust enrichment, breach of contract, promissory estoppel, fraud in the inducement,
fraudulent misrepresentation, civil conspiracy, and aiding and abetting against Nathan Kolterman
                                                  2
  8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 3 of 7 - Page ID # 856




(Kolterman”) and Mark Ray (“Ray”). Defendants maintain they should be permitted to add
Kolterman and Ray as third-party defendants because Kolterman and Ray may be liable to them
for all or part of Plaintiff’s claims.

        Plaintiff opposes Defendants’ motion arguing Defendants’ claims against Ray and/or
Kolterman are distinct from Plaintiff’s claims against Defendant.            Plaintiff also argues the
proposed third-party complaint fails to allege cognizable claims that would shift liability to
Kolterman and Ray. Moreover, Plaintiff argues Defendants’ claims are futile as to Ray because
all claims against him have been enjoined. Therefore, according to Plaintiff, Defendants would
not be able to serve Ray with process or otherwise proceed against him. Plaintiff contends that if
this Court allows Defendants to proceed against Ray, it could result in a stay of the entire lawsuit.
For these reasons, Plaintiff maintains inserting Defendants’ claims against Ray and Kolterman into
this suit would unduly complicate and prolong this litigation.

        Pursuant to Federal Rule of Civil Procedure 14, “[a] defending party may, as third-party
plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it for all or part
of the claim against it.” Fed. R. Civ. P. 14(a)(1). A party seeking to file a third-party complaint
must obtain leave of court prior to filing if the third-party complaint would be filed more than 14
days after service of its answer. Id. The purpose of Rule 14 is to “avoid a circuity of actions and
a multiplicity of suits . . . in order that all related claims may be disposed of in one action . . . and
thereby simplify, and expedite, the litigation process.” United States v. J & D Enterprises of
Duluth, 955 F. Supp. 1153, 1156 (D. Minn. 1997) (citations omitted). “Where leave to bring in
additional parties is requested, discretion rests in the trial court to determine whether relief should
be granted.” Payne v. Beef Products, Inc., No. 8:10CV33, 2010 WL 3909460, at *2 (D. Neb. Sept.
30, 2010) (quoting Agrashell, Inc. v. Hammons Prods. Co., 352 F.2d 443, 448 (8th Cir.1965)).

        In determining the merits of a motion to add third-party defendants under Rule 14, courts
consider the criteria for granting a motion to amend under Federal Rule of Civil Procedure 15.
Payne, 2010 WL 3909460, at *2. Under Rule 15, a court should grant leave to amend a pleading
freely “when justice so requires.” Fed. R. Civ. P. 15. However, there is no absolute right to amend.
Bediako v. Stein Mart, Inc., 354 F.3d 835, 841 (8th Cir. 2004). Denial of leave to amend “may be
justified by undue delay, bad faith on the part of the moving party, futility of the amendment or

                                                   3
  8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 4 of 7 - Page ID # 857




unfair prejudice to the opposing party.” U.S. ex rel. Joshi v. St. Luke's Hosp., Inc., 441 F.3d 552,
557 (8th Cir. 2006) (quotation omitted).

       In this suit, Plaintiff alleges that it entered into a security agreement with Kolterman in
2016 which gave Plaintiff an interest in Kolterman’s farm products. According to the Amended
Complaint, in 2018, Defendant LAO bought cattle from Kolterman and/or acted as a sales agent
for purchasers of cattle from Kolterman. Plaintiff alleges Defendants did not honor Plaintiff’s
security interest in the cattle and made checks for the purchases solely payable to Kolterman.
Plaintiff further alleges that on October 24, 2018, Kolterman deposited checks into his account at
Plaintiff for which Lowderman was the drawer. Plaintiff accepted the checks for deposit into
Kolterman’s account and made the funds available to Kolterman. The Amended Complaint alleges
Lowderman did not pay or cause his payer bank to pay the checks, but rather made a stop payment
direction for the checks.

       Defendants allege in their proposed third-party complaint that they had an agreement with
Kolterman and Ray and, as part of that agreement, Defendants provided Kolterman and Ray blank
checks for the sale and purchase of cattle. Defendants allege Kolterman and Ray breached the
agreement and intended to defraud Defendants of their money by cashing the checks without
buying or selling cattle. Defendants claim Kolterman and/or Ray are liable for all or a portion of
Plaintiff’s damages because they (1) failed to notify Defendants of Plaintiff’s security interest in
the cattle; (2) took possession of the funds made available by Plaintiff and failed to return those
funds; (3) engaged in furthering and perpetuating an illegal check kiting scheme; and (4) conducted
and perpetuated a fraudulent scheme.

       Having considered the matter, the Court will grant Defendants leave to file a third-party
complaint against Kolterman. Kolterman is a central figure in the allegations underlying this suit
as set out in the Amended Complaint. It appears to the Court that discovery related to Plaintiff’s
claims against Defendants and Defendants’ proposed third-party claims against Kolterman would
significantly overlap.

       Moreover, Plaintiff would not be prejudiced by the filing of a third-party complaint. At
the time the Rule 26(f) report was filed, Plaintiff was aware Defendants planned to file a third-


                                                 4
     8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 5 of 7 - Page ID # 858




party complaint, which Plaintiff was agreeable to if done before July 6, 2020. The Rule 26(f)
report indicates the parties met and conferred regarding Defendants being allowed to file a third-
party complaint past July 6, 2020. Based on these conversations, the parties agreed to propose to
the Court that September 14, 2020 be the deadline for filing a third-party complaint.1 Therefore,
the Court set the deadline to amend or add parties as September 14, 2020. Defendants timely
moved to file a third-amended complaint by the parties’ agreed-upon deadline for amending
pleadings and/or adding parties.

          Although the litigation process stemming from the fact-set presented in this case will be
simplified and expedited by allowing Defendants to file a third-party complaint against Kolterman,
the same is not true with respect to Defendants’ proposed claims against Ray. On October 10,
2019, the United States District Court for the District of Colorado entered a Consent Bifurcated
Judgment in an action brought by the United States Securities and Exchange Commission against
Ray. The Bifurcated Judgment enjoins and stays all civil legal proceedings of any nature (referred
to as “Ancillary Proceedings”) involving “(a) the Settling Defendants whether as plaintiff,
defendant, third-party plaintiff, third-party defendant, or otherwise or (b) any of the Frozen Assets,
wherever located.” See Securities & Exch. Comm’n v. Ray, No. 19CV2789, Filing No. 11 (D.
Colo. Oct. 10, 2019) (emphasis added). The Bifurcated Judgement further provides:

          The parties to any and all Ancillary Proceedings are enjoined from commencing or
          continuing any such legal proceeding, or from taking any action, in connection with
          any such proceeding, including, but not limited to, the issuance or employment of
          process.

          All Ancillary Proceedings are stayed in their entirety, and all Courts having any
          jurisdiction thereof are enjoined from taking or permitting any action until further
          Order of this Court. Further, as to a cause of action accrued or accruing in favor of
          one or more of the Settling Defendants against a third person or party, any
          applicable statute of limitation is tolled during the period in which this injunction
          against commencement of legal proceedings is in effect as to that cause of action.

Id. (emphasis added). On September 30, 2019, a Colorado state district court entered an order
appointing a Receiver for Ray. This order also stays and enjoins certain legal proceedings:




1
    This agreement did not indicate an admission as to the merits of the third-party complaint by Plaintiff.

                                                        5
     8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 6 of 7 - Page ID # 859




          All claims and demands against the Estate, the Receiver, or the Estate shall be
          brought in this Court. No equitable proceeding or enforcement process in any court
          or tribunal in this Jurisdiction shall be commenced or continued against the
          Receiver except with the written consent of the Receiver or upon order of this
          Court. All actions within this Jurisdiction whether legal or equitable in nature or
          which purport to seek equitable relief against the Receiver, the Stipulating
          Defendants, or the Estate are hereby stayed pending further action of this Court. No
          new actions, whether legal or equitable in nature, shall be brought against the
          Receiver, the Stipulating Defendants,2 or the Estate without the party seeking to
          bring such action first obtaining permission of this Court.

See Henderson State Bank v. Universal Herbs, LLC, 4:19CV3070, Filing No. 18-1 (D. Neb. 2019)
(emphasis added).

          If Defendants were granted leave to bring Ray into this suit, the injunctions and stays
ordered by the Colorado courts could complicate and delay this litigation. Defendants maintain
that the Bifurcated Judgment would not impact this action because the Bifurcated Judgment only
stays/enjoins actions against Ray’s affiliated entities, not to Ray himself, because Ray is not a
“Settling Defendant” as defined in the Bifurcated Judgment. While the Bifurcated Judgment,
standing alone, could be interpreted as argued by Defendants, the consent for the entry of the
Bifurcated Judgment filed by the parties in that suit clearly identifies Ray as a “Settling
Defendant.” See Securities & Exch. Comm’n v. Ray, No. 19CV2789, Filing No. 3-3 (D. Colo. Oct.
10, 2019).       Therefore, Defendants’ proposed interpretation of the Bifurcated Judgment is
unpersuasive. Because allowing Ray to be added this suit raises at least the potential for this action
to be stayed, enjoined, or at the very least delayed due to possible complications arising from the
stays or injunctions, Defendants’ request to file a third-party complaint against Ray will be denied.

          Accordingly,

          IT IS ORDERED that Defendants’ Motion for Leave to File Third-Party Complaint
(Filing No. 45) is granted, in part. Defendants shall file their proposed third-party complaint
against Kolterman by January 29, 2021. Defendants’ request to file a third-party complaint against
Ray      is   denied.   The    parties   shall   submit      revised   case   progression   deadlines   to




2
    The order identifies Ray as a “Stipulating Defendant.”

                                                      6
  8:20-cv-00047-RGK-SMB Doc # 87 Filed: 01/22/21 Page 7 of 7 - Page ID # 860




bazis@ned.uscourts.gov within fourteen days of the filing of the responsive pleading to the third-
party complaint.

       Dated this 22nd day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge




                                                7
